 In the Matter of NEW JERSEY SHIPBUILDING CORPORATIONands,INDUSTRIAL UNION OF MARINE & SHIPBUILDING WORKERS OF AMERICA,CIOandINDUSTRIAL UNION OF MARINE & SHIPBUILDING WORKERSOF AMERICA, LOCAL 62, CIOCase No. 4-1?-1349.-Decided May 5,1944Mr. William J. Mahon,of New York City, for the'Company.Rothbard, Greenstone, HairiscCTalisman,byMr. Clarence Taiis-man,of Newark, N. J., for the Union.Mr. Glenn L. Moller;of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by Industrial Union of Marine & Ship-buildingWorkers of America, CIO, and its Local 62,' herein calledthe,Union, alleging that a question affecting commerce had arisenconcerning the representation of employees of New Jersey Shipbuild-ing Corporation, Barber, New Jersey, herein called the Company,,the National Labor Relations Board provided ,for an appropriatehearing upon due notice before Herman Lazarus, Trial Examiner.Said hearing was held at Perth Amboy, New Jersey, on March 27,1944.The Company and the Union appeared and participated.Allparties were afforded full opportunity to be heard,to examine andcross-examinewitnesses, and to introduce evidence bearing on theissues.The Trial Examiner's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.All parties were af-forded an opportunity to file briefs with the Board.During the hear-ing the Company moved to dismiss the proceeding.For the reasonshereinafter appearing, the motion is denied.IAlthough the original petition was filed by the International,during the hearing theUnion moved to amend its petition to include as an additional petitioner,Local 62.Thismotion was granted.i56 N. L. R. B., No. 63.369 310DECISIONSOF NATIONALLABOR RELATIONS BOARDUpon the entire record in the case, the Board makes thefollowing:FINDINGS OF FACT1.THE BUSINESSOF THE COMPANYNew Jersey Shipbuilding Corporation, a New Jersey corporation,is engaged in the construction of ships for the United States Navy ata shipyard located at Barber, New Jersey.During the year 1943 theCompany used raw materials at its shipyard valued in excess of $100,-000.Over 50 percent of the raw materials used was shipped to theaforesaid, shipyard from points outside the State of New Jersey._During the same period, the Company's finished products were valuedin excessof $100,000, all of which were delivered to the United StatesNavy.-The Company admits and we find that it is engagedin commercewithin the meaning of the National Labor Relations Act.II.THE ORGANIZATIONSINVOLVEDIndustrial Union of Marine & Shipbuilding Workers of America,affiliated with the Congress of Industrial Organizations, and its affil-iated Local 62, are labororganizationsadmitting to membership em-ployees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe Company has refused to grant recognition to the Union as theexclusive bargaining representative of the Company's guards andwatchmen until the Union -has been certified by the Board in anappropriate unit.A statement of a Board agent, introduced into evidence at the hear-ing indicates that the Union represents a substantial number of em-ployees in the unit hereinafter found appropriate.2We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe Unioncontendsthat. all watchmen and guardsin the Company'semploy, excluding the chief watchman andlieutenants,constitute an'appropriate,unit.The Company contendsthatmilitarized guards2The Board agent reported that the Union submitted 67 application for membership cardsand that the Company's pay roll of February 17, 1944,contained the names of 82 em-lhipoyeesn te appropriate unit. NEW JERSEY. SHIPBUILDING .CORPORATION311cannot constitute an -appropriate bargaining unit, but agrees that ifthis contention is determined adversely to the Company, the unit pro-posed by the Union is appropriate.The evidence reveals that thewatchmen and guards are militarized and uniformed:They are hiredby the Company and remain primarily under its control,during theiremployment.We find nothing in this case to warrant departure fromour customary policy with reference to units of such employees.3The Company further contends that even if the bargaining unit isfound to be appropriate, the Union should not be permitted to repre-sent the employees in such unit, because the Union already representsthe production and maintenance employees.We have considered thisof employees to select a bargaining representative of their own choos-ing cannot be thus limited.4We find that all militarized watchmen and guards in the employ'ofthe Company at Barber, New jersey, but excluding the chief watch-man and lieutenants and,all or any other supervisory employees withauthority to hire, promote, discharge, discipline, or otherwise effect'changes in the status of employees, or effectively recommend suchaction, constitute 'a unit 'appropriate for the purposes of collectivebargaining within the meaning of Section 9 (b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-roll period immediately preceding the date of the Direction of Electionherein, subject to the limitations and additions set forth in theDirection.Although both the International and the Local of the Union havepetitioned, jointly in this proceeding; certification in such terms mightbe ambiguous.We shall accordingly designate only the local on theballot, identifying the local as part of the International' and givingthe full name of the International."DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National, LaborRelations Board by Section 9 (c) of the National Labor Relations Act,Matter ofGoodyearAircraft Corporation.Arizona Division,54 N L R B 844;Matterof Dravo Corporation,52 N L.R B 322;Matter of Maryland Drydock Company,50 N L. .R B. 3634Matter of Phelps Dodge Copper Products Carp,41 N L.R B , 973;Matter of Bethle-hem Steel Company,45 N L R. B 9215SeeMatter of Phelps Dodge Corporation,Copper Queens Branch, Mines Division,54N. L R. B 1293. 312DECISIONS OF NATIONAL LABOR RELATIONS BOARDand pursuanttoArticleIII, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 3, it is herebyDIRECTED that,as part of the investigation to ascertain representa-tives for the purposes of collective bargainingwithNew Jersey Ship-buildingCorporation,Barber, New Jersey,an election by secret ballotshall be conducted as early as possible,but not later than thirty (30)days from the date of this Direction, under the direction and super-vision of the Regional Director for the Fourth Region,,acting in thismatter as agent for the NationalLaborRelations Board, and subjectto Article III, Sections10 and 11,of said Rules and Regulations, amongthe employees in the unit found appropriate in Section IV, above,who were employed during thepay=roll period immediately,precedingthe date of this Direction,includingemployees in the armed forcesof the UnitedStates who present themselves in person at the polls, but-excludingthose employeesw1Yo have sincequit or been discharged forcause and have not been rehired or reinstated prior to the date of theelection,to determinewhether ornot they desire to be represented byIndustrialUnion of Marine &ShipbuildingWorkers of America,Local'62, affiliatedwith the Congressof Industrial Organizations, forthe purposes of collective bargaining.`